This is a petition for a writ prohibiting the Marion Municipal Court, Room No. 3, and the judge thereof, from proceeding against the relatrix in a criminal case, which the petition alleges was dismissed, and in which it is alleged that the court made a nuncpro tunc entry setting aside the order of dismissal. A temporary writ issued.
At the time the petition was filed and the writ issued the statute conferring original jurisdiction upon this court to issue writs of mandate and prohibition conferred no jurisdiction to issue such writs to any inferior court except circuit, superior, and criminal courts. § 1244, Burns' Ann. St. 1926. The action does not seek a writ in aid of this court's appellate jurisdiction. Since the respondent court was not within the statute conferring original jurisdiction upon this court to issue writs against inferior courts, this court was without jurisdiction. State ex rel. Hanrahan v. Chambers, ProbateJudge (1932), 203 Ind. 523, 181 N.E. 282; State ex rel. Cassel
v. Johnson et al. (1933), 204 Ind. 563, 185 N.E. 278.
The temporary writ heretofore issued is dissolved and the petition is dismissed. *Page 601